Exhibit 10.1

 

Execution Version

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

WL ROSS HOLDING CORP.,

 

CERTAIN OTHER PERSONS NAMED HEREIN,

 

and

 

AGENT

 

DATED AS OF JUNE 9, 2016

 

--------------------------------------------------------------------------------


 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of June 9, 2016, is
hereby entered into by and among WL Ross Holding Corp., a Delaware corporation
(the “Parent Corporation”), TPG VI Neon II, L.P., a Delaware limited partnership
(“TPG Unblocked Partnership”), TPG VI FOF Neon, L.P., a Delaware limited
partnership (“TPG FOF Partnership”), Nexeo Holdco, LLC, a Delaware limited
liability company (“New Holdco”), TPG VI AIV SLP SD, LP, a Delaware limited
partnership (“TPG GP”), TPG VI DE BDH, LP, a Delaware limited partnership (“TPG
Blocker Owner”) and the Agent.

 

RECITALS

 

The Parent Corporation, New Holdco, Nexeo Solutions Holdings, L.L.C., a Delaware
limited liability company (“Holdings LLC”), Neon Acquisition Company LLC, a
Delaware limited liability company (“Blocker Merger Sub”), Neon Holding Company
LLC, a Delaware limited liability company (“Company Merger Sub”), and TPG
Accolade Delaware, LP, a Delaware limited partnership (“TPG Blocker”) entered
into the Agreement and Plan of Merger, dated March 21, 2016 (the “Merger
Agreement”).

 

Pursuant to the Merger Agreement, Company Merger Sub, a wholly-owned subsidiary
of the Parent Corporation, will merge with and into Holdings LLC (the “Holdings
LLC Merger”).  Pursuant to the Holdings LLC Merger, the Parent Corporation will
acquire the Holdings LLC interests held by TPG GP, TPG Unblocked Partnership,
TPG FOF Partnership and New Holdco, and the interests in Holdings LLC held by
TPG Blocker will remain outstanding.  For U.S. federal income tax purposes, the
Holdings LLC Merger will be treated as a taxable acquisition by the Parent
Corporation from TPG GP, TPG Unblocked Partnership, TPG FOF Partnership and New
Holdco of their respective interests in Holdings LLC.

 

Pursuant to the Merger Agreement, immediately following the Holdings LLC Merger,
Blocker Merger Sub, a wholly-owned subsidiary of the Parent Corporation, will
merge with and into TPG Blocker, an entity that has elected to be treated as a
corporation for U.S. federal income tax purposes (the “TPG Blocker Merger”). For
U.S. federal income tax purposes, the TPG Blocker Merger will be treated as a
taxable acquisition by the Parent Corporation of the ownership interests in TPG
Blocker from TPG Blocker Owner.

 

Following the TPG Blocker Merger and the Holdings LLC Merger, the Parent
Corporation will be the sole member of TPG Blocker, and the Parent Corporation
and TPG Blocker will together own all of the interests in Holdings LLC, which
will continue to be treated as a partnership for U.S. federal income tax
purposes.

 

Holdings LLC is the sole shareholder of Nexeo Solutions Sub Holding Corp., a
Delaware corporation (“Sub Holding Corp”).  Holdings LLC and Sub Holding Corp
together hold all of the common units in Nexeo Solutions LLC (“Nexeo LLC”) and
Sub Holding Corp holds all of the preferred units in Nexeo LLC.

 

Holdings LLC and each of its direct and indirect Subsidiaries that is treated as
a partnership (including Nexeo LLC) will have in effect for the taxable year
that includes the Mergers an election under Section 754 of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

1

--------------------------------------------------------------------------------


 

The Parties hereto are entering into this Agreement to set forth the agreements
regarding the sharing of certain the Tax benefits realized by the Parent
Corporation Group (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                      Definitions. As used in this Agreement, the
terms set forth in this Article I shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined).

 

“Accrued Amount” means, with respect to any portion of a Net Tax Benefit, the
interest on the Net Tax Benefit for a Taxable Year calculated at the Agreed Rate
from the due date (without extensions) for filing the Parent Corporation Return
for such Taxable Year until the Payment Date.  For the avoidance of doubt, for
Tax purposes, the Accrued Amount shall not be treated as interest, but shall
instead be treated as additional consideration unless otherwise required by law.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for Taxes of the Parent Corporation Group.

 

“Additional Basis” means any Basis Adjustment resulting from payments made
pursuant to this Agreement as described in Section 2.2(b).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agent” means TPG Unblocked Partnership.

 

“Agreed Rate” means LIBOR plus 300 basis points.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Amended Schedule” has the meaning set forth in Section 2.3(b).

 

“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset as
a result of the Mergers and the payments made pursuant to this Agreement (as
calculated under Section 2.1), including, but not limited to: (i) under Sections
734(b) and 743(b) of the Code (in situations where Nexeo LLC remains classified
as a partnership for U.S. federal income Tax purposes); (ii) under Sections
732(b), 734(b) and 1012 of the Code (in situations where Nexeo LLC becomes an
entity that is disregarded as separate from its owner for U.S. federal income
Tax purposes); and (iii) under Section 362(a) of the Code.  For the avoidance of
doubt, payments made under this Agreement shall not be treated as resulting in a
Basis Adjustment to the extent such payments are treated as Imputed Interest.

 

2

--------------------------------------------------------------------------------


 

“Basis Schedule” has the meaning set forth in Section 2.1.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.  The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Blocked AIV” means TPG VI DE AIV I, LP, a Delaware limited partnership.

 

“Blocker Holders” means, as applicable, TPG Blocker Owner, TPG Blocker
Partnership as successor to TPG Blocker Owner pursuant to Section 7.6(a), and
their respective successors and assigns pursuant to Section 7.6(a).

 

“Blocker Merger Sub” has the meaning set forth in the Recitals of this
Agreement.

 

“Blocker NOLs” means the net operating losses, capital losses,
Section 163(j) Carryovers and credit carryforwards of TPG Blocker relating to
taxable periods ending on or prior to the Closing Date.

 

“Board” means the Board of Directors of the Parent Corporation.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Closing Date” means the closing date of the Mergers.

 

“Closing Date Basis” means (i) the Tax basis immediately prior to the Mergers of
any Reference Asset that is goodwill or any other intangible asset, (ii) any Tax
basis resulting from any “start-up expenditures” (as defined in
Section 195(c)(1) of the Code) incurred in connection with the Mergers and all
associated transactions and (iii) any Basis Adjustments resulting from the
Mergers; provided, however, that Closing Date Basis shall not include any basis
increases generated under Section 743(b) of the Code in the Holdings LLC Merger
that are attributable to assets of Nexeo LLC described in Section 197 of the
Code unless, no later than 60 days after the end of the Parent Corporation’s
fiscal year that includes the closing date of the Mergers, PWC delivers an
opinion, at a more likely than not level and in a form reasonably satisfactory
to the Parent Corporation, that the basis increases generated under
Section 743(b) of the Code in the Holdings LLC Merger that are attributable to
assets of Nexeo LLC described in Sections 167, 168, and 197 of the Code
represent depreciable or amortizable, as applicable, basis to the Parent
Corporation.

 

“Code” has the meaning set forth in the Recitals of this Agreement.

 

“Company Merger Sub” has the meaning set forth in the Recitals of this
Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

3

--------------------------------------------------------------------------------


 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the excess, if
any, of the cumulative amount of Realized Tax Benefits for all Taxable Years of
the Parent Corporation Group, up to and including such Taxable Year, over the
cumulative amount of Realized Tax Detriments for the same period.  The Realized
Tax Benefit and Realized Tax Detriment for each Taxable Year shall be determined
based on the most recent Tax Benefit Schedule or Amended Schedule, if any, in
existence at the time of such determination.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Designated Tax Attributes” means the Closing Date Basis, any Additional Basis,
any Imputed Interest and any Blocker NOLs.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or any other event (including the execution of IRS
Form 870-AD) that finally and conclusively establishes the amount of any
liability for Tax, including, for the avoidance of doubt, a concession of an
issue by the taxpayer or agreement with a Taxing Authority on any issue.

 

“Dispute” has the meaning set forth in Section 7.9(a).

 

“Disputing Party” has the meaning set forth in Section 7.10.

 

“Early Termination” has the meaning set forth in Section 4.1.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” has the meaning set forth in Section 4.3.

 

“Early Termination Notice” has the meaning set forth in Section 4.3.

 

“Early Termination Payment” has the meaning set forth in Section 4.4(b).

 

“Early Termination Rate” means LIBOR plus 100 basis points; provided, that in
the case of an Early Termination to which the last sentence of the definition of
“Valuation Assumptions” applies, it shall mean LIBOR plus 200 basis points.

 

“Early Termination Schedule” has the meaning set forth in Section 4.3.

 

“Expert” means such nationally recognized expert in the particular area of
disagreement as is mutually acceptable to both parties and is described in
Section 7.10.

 

“Holdings LLC” has the meaning set forth in the Recitals of this Agreement.

 

“Holdings LLC Merger” has the meaning set forth in the Recitals of this
Agreement.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Parent Corporation Group (using the same methods,
elections, conventions, U.S. federal income tax rate and similar practices used
on the relevant Parent Corporation Return), but without taking into account any
Designated Tax Attributes.  For the avoidance of doubt, Hypothetical Tax
Liability shall be determined without taking into account the carryover or

 

4

--------------------------------------------------------------------------------


 

carryback of any Tax item (or portions thereof) that is attributable to any
Designated Tax Attribute.

 

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code with respect to the Parent Corporation’s payment
obligations under this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on Reuters Screen page “LIBOR01” or
by any other publicly available source of such market rate) for London interbank
offered rates for United States dollar deposits for such period.

 

“Material Objection Notice” has the meaning set forth in Section 4.3.

 

“Merger Agreement” has the meaning set forth in the Recitals of this Agreement.

 

“Mergers” means the TPG Blocker Merger and the Holdings LLC Merger.

 

“Net Tax Benefit” for each Taxable Year shall mean an amount equal to the
excess, if any, of (i) 85% of the Cumulative Net Realized Tax Benefit as of the
end of such Taxable Year over (ii) the total amount of payments previously made
under Section 3.1 (excluding payments attributable to Accrued Amounts).

 

“New Holdco” has the meaning set forth in the Preamble of this Agreement.

 

“Nexeo LLC” has the meaning set forth in the Recitals of this Agreement.

 

“Non-Blocker Holders” means, as applicable, TPG Unblocked Partnership, TPG FOF
Partnership, New Holdco, TPG GP, TPG Blocker Partnership as successor to TPG GP
pursuant to Section 7.6(a), and their respective successors and assigns pursuant
to Section 7.6(a).

 

“Objection Notice” has the meaning set forth in Section 2.3(a).

 

“Parent Corporation” has the meaning set forth in the Preamble of this
Agreement.

 

“Parent Corporation Group” means the Parent Corporation, any direct or indirect
Subsidiary of the Parent Corporation and any consolidated, combined, unitary or
similar group of entities that join in filing any Tax Return.

 

“Parent Corporation Return” means the U.S. federal income Tax Return of the
Parent Corporation (including any consolidated group of which the Parent
Corporation is a member, as further described in Section 7.12) filed with
respect to any Taxable Year.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“PWC” means PricewaterhouseCoopers LLP.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability.  If all or a portion
of the Actual Tax Liability for such Taxes for the Taxable Year arises as a
result of an audit by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Benefit unless and until
there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability.  If all or a portion
of the Actual Tax Liability for such Taxes for the Taxable Year arises as a
result of an audit by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.10.

 

“Reconciliation Procedures” means the procedures described in Section 7.10.

 

“Reference Asset” means an asset (other than cash or a cash equivalent) that is
held by TPG Blocker, Holdings LLC, Sub Holding Corp, Nexeo LLC or any of the
direct or indirect Subsidiaries of Nexeo LLC.  A Reference Asset also includes
any asset that is “substituted basis property” under Section 7701(a)(42) of the
Code with respect to a Reference Asset.

 

“Schedule” means any of the following: (i) the Basis Schedule, (ii) a Tax
Benefit Schedule, or (iii) the Early Termination Schedule.

 

“Section 163(j) Carryovers” means disallowed interest expense carryforwards
under Section 163(j) of the Code.

 

“Senior Obligations” has the meaning set forth in Section 5.1.

 

“Sub Holding Corp” has the meaning set forth in the Recitals of this Agreement.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax Benefit Payment” has the meaning set forth in Section 3.1.

 

“Tax Benefit Schedule” has the meaning set forth in Section 2.2.

 

“Tax Proceeding” has the meaning set forth in Section 6.1.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

6

--------------------------------------------------------------------------------


 

“Taxable Year” means a taxable year of the Parent Corporation as defined in
Section 441(b) of the Code (and, therefore, for the avoidance of doubt, may
include a period of less than twelve (12) months for which a Tax Return is
made), ending on or after the Closing Date.

 

“Taxes” means any and all taxes, assessments or similar charges imposed by the
United States or any subdivision thereof that are based on or measured with
respect to net income or profits, and any interest related to such Tax.

 

“Taxing Authority” means any federal, national, state, county or municipal or
other local government, any subdivision, agency, commission or authority
thereof, or any quasi-governmental body exercising any taxing authority or any
other authority exercising Tax regulatory authority.

 

“TPG Blocker Owner” has the meaning set forth in the Preamble of this Agreement.

 

“TPG Blocker” has the meaning set forth in the Recitals of this Agreement.

 

“TPG Blocker Merger” has the meaning set forth in the Recitals of this
Agreement.

 

“TPG Blocker Partnership” means TPG VI Neon I, L.P.

 

“TPG FOF Partnership” has the meaning set forth in the Preamble of this
Agreement.

 

“TPG GP” has the meaning set forth in the Preamble of this Agreement.

 

“TPG Unblocked Partnership” has the meaning set forth in the Preamble of this
Agreement.

 

“TRA Holders” means the Blocker Holders and the Non-Blocker Holders.

 

“Transferor” has the meaning set forth in Section 7.12(b).

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that in each Taxable Year ending on or after such Early Termination Date,
(i) the Parent Corporation Group will have taxable income sufficient to fully
utilize (A) the deductions arising from all Designated Tax Attributes during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Designated Tax Attributes that would result from future Tax Benefit
Payments that would be paid in accordance with the Valuation Assumptions,
further assuming such future Tax Benefit Payments would be paid on the due date,
without extensions, for filing the Parent Corporation Return for the applicable
Taxable Year) in which such deductions would become available and (B) any loss
or credit carryovers generated by deductions arising from any Designated Tax
Attributes that are available in the Taxable Year that includes the Early
Termination Date and any Blocker NOLs that have not been previously utilized in
determining a Tax Benefit Payment as of the date of such Early Termination
Payment will be utilized by the Parent Corporation Group on a pro rata basis
over a five year period beginning on the Early Termination Date, or, if slower,
at the rate permitted by any applicable limitations on such usage

 

7

--------------------------------------------------------------------------------


 

(e.g., under Section 382 of the Code) and (ii) the U.S. federal income Tax rates
that will be in effect for each such Taxable Year will be those specified for
each such Taxable Year by the Code and other law as in effect on the Early
Termination Date.  If, following the end of the Taxable Year that includes the
date that is ten years after the date of this Agreement, over two consecutive
Taxable Years the costs and expenses of implementing this Agreement exceed the
Tax Benefit Payments during such period and, as a result, at the end of such
period the Parent Corporation elects to terminate this Agreement pursuant to
Section 4.1, then, in lieu of utilizing the assumption in clause (i) above, the
Parent Corporation and the Agent shall negotiate in good faith to determine the
projected taxable income of the Parent Corporation Group over the remaining term
of this Agreement and that amount shall be used in calculating the Early
Termination Payment; provided, that if the Parent Corporation and Agent, for any
reason, are unable to successfully agree regarding the projected taxable income
of the Parent Corporation Group within thirty (30) calendar days after receipt
by Agent of the Early Termination Notice, the Parent Corporation and Agent shall
employ the Reconciliation Procedures.

 

Section 1.2                      Other Definitional and Interpretative
Provisions.  The words “hereof,” “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.  References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified.  All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement.  Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.  “Writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms thereof.  References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

 

ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

 

Section 2.1                      Basis Schedule.  Within sixty (60) calendar
days after the filing of the Parent Corporation Return for the Taxable Year in
which the Mergers are effected, the Parent Corporation shall deliver to Agent a
schedule (the “Closing Date Attribute Schedule”) that shows, in reasonable
detail necessary to perform the calculations required by this Agreement, (i) the
Closing Date Basis, (ii) the period (or periods) over which such Closing Date
Basis is amortizable and/or depreciable, (iii) the Blocker NOLs, (iv) the
scheduled expiration dates of the Blocker NOLs, and (v) any applicable
limitations on the use of the Blocker NOLs for Tax purposes (including under
Section 382 of the Code).  Within sixty (60) calendar days after the filing of
the Parent Corporation Return for a Taxable Year following the Taxable Year in
which the Mergers are effected in which there arises additional Closing Date
Basis or

 

8

--------------------------------------------------------------------------------


 

Additional Basis, the Parent Corporation shall deliver to Agent a schedule
(together with the Closing Date Attribute Schedule, the “Basis Schedule”) that
shows, in reasonable detail necessary to perform the calculations required by
this Agreement, (y) any additional Closing Date Basis and any Additional Basis
and (z) the period (or periods) over which such Closing Date Basis and
Additional Basis is amortizable and/or depreciable.

 

Section 2.2                      Tax Benefit Schedule.

 

(a)                               Within sixty (60) calendar days after the
filing of the Parent Corporation Return for any Taxable Year in which there is a
Realized Tax Benefit or Realized Tax Detriment, the Parent Corporation shall
provide to Agent: (i) a schedule showing, in reasonable detail, the calculation
of the Realized Tax Benefit or Realized Tax Detriment for such Taxable Year and
the allocation of any Net Tax Benefit among the TRA Holders, which allocation
shall be made in accordance with Schedule A (a “Tax Benefit Schedule”), (ii) 
the Parent Corporation Return, (iii) a reasonably detailed calculation by the
Parent Corporation of the Hypothetical Tax Liability, (iv) a reasonably detailed
calculation by the Parent Corporation of the Actual Tax Liability, and (v) any
other work papers related thereto that are reasonably available to the Parent
Corporation and requested by Agent.  In addition, the Parent Corporation shall
allow Agent reasonable access to the appropriate representatives of the Parent
Corporation Group in connection with a review of such Tax Benefit Schedule.  The
Parent Corporation may use reasonable estimation methodologies for calculating
the portion of any Realized Tax Benefit or Realized Tax Detriment attributable
to U.S. state or local Taxes.  The Tax Benefit Schedule will become final as
provided in Section 2.3(a) and may be amended as provided in
Section 2.3(b) (subject to the procedures set forth in Section 2.3(b)).

 

(b)                               For purposes of calculating the Realized Tax
Benefit or Realized Tax Detriment for any Taxable Year, carryovers or carrybacks
of any Designated Tax Attribute shall be considered to be subject to the
rules of the Code and the Treasury Regulations, as applicable, governing the
use, limitation and expiration of carryovers or carrybacks of the relevant
type.  If a carryover or carryback of any Tax item includes a portion that is
attributable to any Designated Tax Attribute and another portion that is not so
attributable, such respective portions shall be considered to be used in
accordance with the “with and without” methodology.  The parties agree that
(i) any payment under this Agreement (to the extent permitted by law and other
than amounts accounted for as Imputed Interest) will have the effect of creating
Additional Basis in Reference Assets for the Parent Corporation Group in the
year of payment to the extent that the payment is made to Non-Blocker Holders,
and (ii) as a result, such Additional Basis will be incorporated into the
calculation for the year of payment and into future year calculations, as
appropriate.

 

Section 2.3                      Procedure; Amendments.

 

(a)                               An applicable Schedule or amendment thereto
shall become final and binding on all parties thirty (30) calendar days from the
first date on which Agent has received the applicable Schedule or amendment
thereto unless Agent (i)  within thirty (30) calendar days after receiving an
applicable Schedule or amendment thereto, provides the Parent Corporation with
notice of a material objection to such Schedule (“Objection Notice”) made in
good faith or (ii)  provides a written waiver of such right of any Objection
Notice within the period described in

 

9

--------------------------------------------------------------------------------


 

clause (i) above, in which case such Schedule or amendment thereto becomes
binding on the date the waiver is received by the Parent Corporation.  If the
Parent Corporation and Agent, for any reason, are unable to successfully resolve
the issues raised in an Objection Notice within thirty (30) calendar days after
receipt by the Parent Corporation of such Objection Notice, the Parent
Corporation and Agent shall employ the Reconciliation Procedures.

 

(b)                               The applicable Schedule for any Taxable Year
may be amended from time to time by the Parent Corporation (i) in connection
with a Determination affecting such Schedule, (ii) to correct inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to Agent, (iii) to correct inaccuracies in the Schedule as a result of a change
in law or applicable rules or regulations (including, if applicable, any such
change having retroactive effect), provided that any such amendment, to the
extent applicable, must be consistent with the Tax Returns (including any
amendments) of the Parent Corporation Group, (iv) to correct inaccuracies in the
Schedule as a result of a clerical or computational error in preparation of the
Schedule, (v) to comply with the Expert’s determination under the Reconciliation
Procedures, (vi) to reflect a change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryback or carryforward of a
loss or other Tax item to such Taxable Year, (vii) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to an amended Tax Return filed for such Taxable Year or (viii) to
adjust a Basis Schedule to take into account payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).  The Parent Corporation
shall provide an Amended Schedule to Agent within sixty (60) calendar days of
the occurrence of an event referenced in clauses (i) through (viii) of the
preceding sentence. For the avoidance of doubt, in the event a Schedule is
amended after such Schedule becomes final pursuant to Section 2.3(a), the
Amended Schedule shall not be taken into account in calculating any Tax Benefit
Payment in the Taxable Year to which the amendment relates but instead shall be
taken into account in calculating the Cumulative Net Realized Tax Benefit for
the Taxable Year in which the amendment actually occurs.

 

ARTICLE III
TAX BENEFIT PAYMENTS

 

Section 3.1                      Payments.

 

(a)                               Within five (5) Business Days after a Tax
Benefit Schedule for a Taxable Year becomes final in accordance with
Section 2.3(a), the Parent Corporation shall pay the Net Tax Benefit to the TRA
Holders and the Accrued Amount with respect thereto.  The payment of the Net Tax
Benefit for such Taxable Year shall be made to the TRA Holders in accordance
with the Tax Benefit Schedule for such Taxable Year and shall be consistent with
the principles set forth in Schedule A.  Payment of each TRA Holder’s portion of
the Net Tax Benefit and the Accrued Amount with respect thereto (together a “Tax
Benefit Payment”) shall be made by check, by wire transfer of immediately
available funds to the bank account previously designated by the TRA Holder to
the Parent Corporation, or as otherwise agreed by the Parent Corporation and the
TRA Holder.  No TRA Holder shall be required to return any portion of any
previously made Tax Benefit Payment.

 

10

--------------------------------------------------------------------------------


 

(b)                               Notwithstanding any provision of this
Agreement to the contrary, the aggregate Net Tax Benefit Payments to be made to
the TRA Holders under this Agreement, when combined with any payments made by
the Parent Corporation pursuant to Section 2.9 of the Merger Agreement, shall
not exceed $500,000,000.

 

Section 3.2                      No Duplicative Payments.  It is intended that
the provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement.  It is also intended
that the provisions of this Agreement will result in 85% of the Cumulative Net
Realized Tax Benefit, and the Accrued Amount thereon, being paid to the Persons
due payments pursuant to this Agreement.  The provisions of this Agreement shall
be construed in the appropriate manner to achieve these fundamental results.

 

Section 3.3                      Pro Rata Payments. If for any reason the Parent
Corporation does not fully satisfy its payment obligations to make all Tax
Benefit Payments due under this Agreement in respect of a particular Taxable
Year, then (i) the Parent Corporation will pay the same proportion of each Tax
Benefit Payment due to each Person due a payment under this Agreement in respect
of such Taxable Year, without favoring one obligation over the other, and
(ii) no Tax Benefit Payment shall be made in respect of any Taxable Year until
all Tax Benefit Payments in respect of prior Taxable Years have been made in
full.

 

ARTICLE IV
TERMINATION

 

Section 4.1                      Early Termination at Election of the Corporate
Taxpayer.  The Parent Corporation may terminate this Agreement at any time by
paying to each TRA Holder the Early Termination Payment due to such TRA Holder
pursuant to Section 4.4(b) (an “Early Termination”); provided that the Parent
Corporation may withdraw any notice to execute its termination rights under this
Section 4.1 prior to the time at which any Early Termination Payment has been
paid.  Upon payment of the Early Termination Payment by the Parent Corporation,
the Parent Corporation shall not have any further payment obligations under this
Agreement, other than for any Tax Benefit Payment previously due and payable but
unpaid as of the Early Termination Notice.  Upon payment of all amounts provided
for in this Section 4.1, this Agreement shall terminate.

 

Section 4.2                      Breach of Agreement.

 

(a)                               In the event that the Parent Corporation
breaches any of its material obligations under this Agreement, whether as a
result of failure to make any payment when due, failure to honor any other
material obligation required hereunder or by operation of law as a result of the
rejection of this Agreement in a case commenced under the Bankruptcy Code or
otherwise, and such breach is not cured by the Parent Corporation within thirty
(30) days after notice is provided by the Agent, then if a majority of the TRA
Holders so elect, such breach shall be treated as an Early Termination.  Upon
such election, all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such breach and shall include (i) the Early Termination
Payment, calculated as if an Early Termination Notice had been delivered on the
date of a breach and (ii) any Tax Benefit Payment previously due and payable but
unpaid as of the date of a breach.  Notwithstanding the foregoing,

 

11

--------------------------------------------------------------------------------


 

in the event that the Parent Corporation breaches this Agreement, the TRA
Holders shall be entitled to elect to receive the amounts set forth in clauses
(i) and (ii) above or to seek specific performance of the terms hereof.

 

(b)                               The parties agree that the failure to make any
payment due pursuant to this Agreement within three (3) months of the date such
payment is due shall be deemed to be a breach of a material obligation under
this Agreement for all purposes of this Agreement, and that it shall not be
considered to be a breach of a material obligation under this Agreement to make
a payment due pursuant to this Agreement within three (3) months of the date
such payment is due.  Notwithstanding anything in this Agreement to the
contrary, it shall not be a breach of this Agreement if the Parent Corporation
fails to make any Tax Benefit Payment when due to the extent that the Parent
Corporation has insufficient funds to make such payment; provided that the
interest provisions of Section 5.2 shall apply to such late payment (unless the
Parent Corporation does not have sufficient cash to make such payment as a
result of limitations imposed by existing credit agreements to which Parent
Corporation or any Subsidiary of Parent Corporation is a party, in which case
Section 5.2 shall apply, but the Default Rate shall be replaced by the Agreed
Rate); provided further that it shall be a breach of this Agreement, and the
provisions of Section 4.2(a) shall apply as of the original due date of the Tax
Benefit Payment, if the Parent Corporation makes any distribution of cash or
other property to its shareholders while any Tax Benefit Payment is due and
payable but unpaid.

 

Section 4.3                      Early Termination Notice.  If the Parent
Corporation chooses to exercise its right of early termination under Section 4.1
above, the Parent Corporation shall deliver to Agent notice of such intention to
exercise such right (the “Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) showing in reasonable detail the calculation of the Early
Termination Payment; provided, that in the case of an Early Termination to which
the last sentence of the definition of “Valuation Assumptions” applies, the
Parent Corporation shall be required to consult with Agent in preparing the
Early Termination Schedule in accordance with the last sentence of the
definition of “Valuation Assumptions” prior to delivering such schedule to Agent
pursuant to the first part of this sentence.  The Early Termination Schedule
shall become final and binding on all parties thirty (30) calendar days from the
first date on which Agent has received such Schedule or amendment thereto unless
Agent (i) within thirty (30) calendar days after receiving the Early Termination
Schedule, provides the Parent Corporation with notice of a material objection to
such Schedule made in good faith (“Material Objection Notice”) or (ii) provides
a written waiver of such right of a Material Objection Notice within the period
described in clause (i) above, in which case such Schedule becomes binding on
the date the waiver is received by the Parent Corporation (the “Early
Termination Effective Date”).  If the Parent Corporation and Agent, for any
reason, are unable to successfully resolve the issues raised in such notice
within thirty (30) calendar days after receipt by the Parent Corporation of the
Material Objection Notice, the Parent Corporation and Agent shall employ the
Reconciliation Procedures.

 

Section 4.4                      Payment upon Early Termination.

 

(a)                               Subject to its right to withdraw any notice of
Early Termination pursuant to Section 4.1, within five (5) Business Days after
the Early Termination Effective Date, the Parent Corporation shall pay to each
TRA Holder its Early Termination Payment.  Each such payment

 

12

--------------------------------------------------------------------------------


 

shall be made by check, by wire transfer of immediately available funds to a
bank account or accounts designated by the TRA Holder, or as otherwise agreed by
the Parent Corporation and the TRA Holder.

 

(b)                               The “Early Termination Payment” shall equal,
with respect to each TRA Holder, the present value, discounted at the Early
Termination Rate as of the Early Termination Date, of all Tax Benefit Payments
that would be required to be paid by the Parent Corporation to such TRA Holder
beginning from the Early Termination Date (including, for the avoidance of
doubt, any Tax Benefit Payment due and unpaid for the Taxable Year ending with
or including the date of the Early Termination Notice) and assuming that the
Valuation Assumptions are applied.

 

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1                      Subordination.  Notwithstanding any other
provision of this Agreement to the contrary, any Tax Benefit Payment, Early
Termination Payment or any other payment required to be made by the Parent
Corporation to any TRA Holder under this Agreement shall rank subordinate and
junior in right of payment to any principal, interest or other amounts due and
payable in respect of any secured obligations or obligations in respect of
indebtedness for borrowed money of the Parent Corporation and its Subsidiaries
(such obligations, “Senior Obligations”) and shall rank pari passu with all
current or future unsecured obligations of the Parent Corporation that are not
Senior Obligations.  For the avoidance of doubt, notwithstanding the above, the
determination of whether it is a breach of this Agreement if the Parent
Corporation fails to make any Tax Benefit Payment when due is governed by
Section 4.2(a).

 

Section 5.2                      Late Payments by the Parent Corporation.  The
amount of all or any portion of any Tax Benefit Payment, Early Termination
Payment or any other payment under this Agreement not made to any TRA Holder
when due under the terms of this Agreement shall be payable together with any
interest thereon, computed at the Default Rate (or, if so provided in
Section 4.2(a), at the Agreed Rate) and commencing from the date on which such
Tax Benefit Payment, Early Termination Payment or any other payment under this
Agreement was due and payable.

 

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1                      Participation in the Parent Corporation Group’s
Tax Matters.  Except as otherwise provided herein, the Parent Corporation shall
have full responsibility for, and sole discretion over, all Tax matters
concerning the Parent Corporation Group, including without limitation the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes.  Notwithstanding the foregoing, the
Parent Corporation shall notify Agent of, and keep Agent reasonably informed
with respect to, the portion of any audit, examination, or any other
administrative or judicial proceeding (a “Tax Proceeding”) of any member of the
Parent Corporation Group by a Taxing Authority the outcome of which is
reasonably expected to affect the rights and obligations of the TRA Holders
under this Agreement, and shall provide to Agent reasonable opportunity to
provide information and

 

13

--------------------------------------------------------------------------------


 

other input to the members of the Parent Corporation Group and their respective
advisors concerning the conduct of any such portion of such Tax Proceeding;
provided, however, that the Parent Corporation Group shall not be required to
take any action that is inconsistent with any provision of the Nexeo LLC
Agreement.

 

Section 6.2                      Consistency.  The Parent Corporation and the
TRA Holders agree to report and cause to be reported for all purposes, including
U.S. federal, state and local Tax purposes and financial reporting purposes, all
Tax-related items (including the Designated Tax Attributes and each Tax Benefit
Payment) in a manner consistent with that set forth in any Schedule or Amended
Schedule required to be provided by or on behalf of the Parent Corporation under
this Agreement, as finally determined pursuant to Section 2.3.  If the Parent
Corporation and any TRA Holder, for any reason, are unable to successfully
resolve the any disagreement concerning such treatment within thirty (30)
calendar days, the Parent Corporation and such TRA Holder shall employ the
Reconciliation Procedures.

 

Section 6.3                      Cooperation.  Each TRA Holder shall (i) furnish
to the Parent Corporation in a timely manner such information, documents and
other materials as the Parent Corporation may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any Tax
Proceeding (for the avoidance of doubt, excluding any information, documents or
materials relating to the owners of a TRA Holder), (ii) make itself available to
the Parent Corporation and its representatives to provide explanations of the
documents and materials and such other information as the Parent Corporation or
its representatives may reasonably request in connection with any of the matters
described in clause (i) above, and (iii) reasonably cooperate in connection with
any such matter.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1                      Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
deemed duly given and received (i) on the date of delivery if delivered
personally, or by facsimile upon confirmation of transmission by the sender’s
fax machine if sent on a Business Day (or otherwise on the next Business Day) or
(ii) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service.  All notices hereunder shall be delivered
as set forth below, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice:

 

If to the Parent Corporation, to:

 

WL Ross Holding Corp.
1166 Avenue of the Americas

New York, New York 10036
Attention:  Wilbur L. Ross, Jr.

 

with a copy (which shall not constitute notice to the Parent Corporation) to:

 

Kirkland & Ellis LLP

 

14

--------------------------------------------------------------------------------


 

600 Travis Street, Suite 3300
Houston, Texas 77002
Attention:  Andrew Calder, P.C. and William J. Benitez

 

If to Agent, to:

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention:  General Counsel

Telephone:  (817) 471-4000

Fax:  (817) 471-4001

 

If to a TRA Holder other than Agent, to:

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention:  General Counsel

Telephone:  (817) 471-4000

Fax:  (817) 471-4001

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

Section 7.2                      Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

Section 7.3                      Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.4                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of Delaware,
without regard to the conflicts of laws principles thereof that would mandate
the application of the laws of another jurisdiction.

 

Section 7.5                      Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any law
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely

 

15

--------------------------------------------------------------------------------


 

as possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

Section 7.6                      Successors; Assignment.

 

(a)                               Following a written consent of the Parent
Corporation (such consent not to be unreasonably withheld, conditioned or
delayed) a TRA Holder may assign this Agreement to any person without the prior
written consent of the Parent Corporation as long as such transferee executes
and delivers a joinder to this Agreement, in form and substance reasonably
satisfactory to the Parent Corporation, agreeing to become a “Non-Blocker
Holder” or “Blocker Holder” (in accordance with the status of the transferee as
a Non-Blocker Holder or Blocker Holder) for all purposes of this Agreement,
except as otherwise provided in such joinder.  Notwithstanding the foregoing,
the parties to this Agreement acknowledge that immediately following the Blocker
Merger, it is contemplated that TPG Blocker Owner will contribute its rights
under this Agreement to TPG Blocker Partnership and that TPG GP will contribute
its rights under this Agreement to TPG Blocker Partnership (through Blocked AIV
and Blocker Owner), and that, in connection with that/such contributions,
(i) Parent Corporation consent shall not be required and TPG Blocker Partnership
shall not be required to execute and deliver a joinder to this Agreement,
(ii) TPG GP shall cease to be a Non-Blocker Holder as of the time of the
contribution and TPG Blocker Partnership shall be a Non-Blocker Holder as the
successor of TPG GP, and (iii) TPG Blocker Owner shall cease to be a Blocker
Holder as of the time of the contribution and TPG Blocker Partnership shall be a
Blocker Holder as the successor of TPG Blocker Owner.  Any and all payments
payable or that may become payable to a TRA Holder pursuant to this Agreement
may be assigned to any Person or Persons as long as any such Person executes and
delivers a joinder to this Agreement, in form and substance reasonably
satisfactory to the Parent Corporation, agreeing to be bound by Section 7.13 and
acknowledging specifically the terms of Section 7.6(b).

 

(b)                               Notwithstanding the foregoing provisions of
this Section 7.6, no assignee described in the third sentence of
Section 7.6(a) shall have any rights under this Agreement except for the right
to enforce its right to receive payments under this Agreement.

 

(c)                                Except as otherwise specifically provided
herein, all of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives.  The Parent Corporation shall cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Parent Corporation, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Parent Corporation would be
required to perform if no such succession had taken place.

 

Section 7.7                      Amendments; Waivers.  No provision of this
Agreement may be amended unless such amendment is approved in writing by each of
the Parent Corporation and by the TRA Holders who would be entitled to receive a
majority of the Early Termination Payments payable to all TRA Holders hereunder
as of the date of the proposed amendment (excluding, for purposes of this
sentence, all payments made to any TRA Holder pursuant to this Agreement as of
the date of the proposed amendment); provided, however, that no such

 

16

--------------------------------------------------------------------------------


 

amendment shall be effective if such amendment would have a disproportionate
effect on the payments certain TRA Holders will or may receive under this
Agreement unless all such disproportionately affected TRA Holders consent in
writing to such amendment.  No provision of this Agreement may be waived unless
such waiver is in writing and signed by the party against whom the waiver is to
be effective.

 

Section 7.8                      Titles and Subtitles. The titles of the
sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.

 

Section 7.9                      Resolution of Disputes.

 

(a)                               Any and all disputes which are not governed by
Section 7.10, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this Section 7.9 and Section 7.10) (each a
“Dispute”) shall be governed by this Section 7.9.  The parties hereto shall
attempt in good faith to resolve all Disputes by negotiation.  If a Dispute
between the parties hereto cannot be resolved in such manner, such Dispute shall
be finally settled by arbitration conducted by a single arbitrator in the State
of Delaware in accordance with the then-existing Rules of Arbitration of the
International Chamber of Commerce. If the parties to the Dispute fail to agree
on the selection of an arbitrator within ten (10) calendar days of the receipt
of the request for arbitration, the International Chamber of Commerce shall make
the appointment. The arbitrator shall be a lawyer admitted to the practice of
law in the State of Delaware and shall conduct the proceedings in the English
language.  Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.  In addition to monetary damages,
the arbitrator shall be empowered to award equitable relief, including an
injunction and specific performance of any obligation under this Agreement.  The
arbitrator is not empowered to award damages in excess of compensatory damages,
and each party hereby irrevocably waives any right to recover punitive,
exemplary or similar damages with respect to any Dispute.  The award shall be
the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. 
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

 

(b)                               Notwithstanding the provisions of
Section 7.9(a), the Parent Corporation may bring an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
Section 7.9(b), Agent and each TRA Holder (i) expressly consents to the
application of Section 7.9(c) to any such action or proceeding, (ii) agrees that
proof shall not be required that monetary damages for breach of the provisions
of this Agreement would be difficult to calculate and that remedies at law would
be inadequate, and (iii) irrevocably appoints the Parent Corporation as agent of
such party for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such party in writing of any such service of process, shall be
deemed in every respect effective service of process upon such party in any such
action or proceeding.

 

17

--------------------------------------------------------------------------------


 

(c)                                EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN DELAWARE, FOR THE PURPOSE OF ANY JUDICIAL
PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS
SECTION 7.9, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT.  Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award.  The parties
acknowledge that the fora designated by this Section 7.9(c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

 

(d)                               The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
may have to personal jurisdiction or to the laying of venue of any such
ancillary suit, action or proceeding brought in any court referred to in
Section 7.9(c) and such parties agree not to plead or claim the same.

 

Section 7.10               Reconciliation.  In the event that the Parent
Corporation and Agent (with respect to matters governed by the definition of
“Valuation Assumptions”, Section 2.3 and Section 4.3) or any TRA Holder (with
respect to matters governed by Section 6.2) (as applicable, the “Disputing
Party”) are unable to resolve a disagreement with respect to such matters within
the relevant period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted to the Expert.  The Expert shall be a
partner or principal in a nationally recognized accounting or law firm, and
unless the Parent Corporation and the Disputing Party agree otherwise, the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with the Parent Corporation or the Disputing Party or
other actual or potential conflict of interest.  If the parties are unable to
agree on an Expert within fifteen (15) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the Expert shall be
appointed by the International Chamber of Commerce Centre for Expertise.  The
Expert shall resolve any matter relating to the Exchange Schedule or an
amendment thereto or the Early Termination Schedule or an amendment thereto
within thirty (30) calendar days and shall resolve any matter relating to a Tax
Benefit Schedule or an amendment thereto within fifteen (15) calendar days or as
soon thereafter as is reasonably practicable, in each case after the matter has
been submitted to the Expert for resolution; provided that in resolving any
matter, the Expert shall not require the Parent Corporation or any Affiliate
thereof to take a position, or to make any payment based on a position, that is
not “more likely than not” to be sustained.  Notwithstanding the preceding
sentence, if the matter is not resolved before any payment that is the subject
of a disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Parent Corporation, subject to adjustment or
amendment upon resolution.  The Parent Corporation and the Disputing Party shall
each bear its own costs and expenses of such proceeding, unless (i) the Expert
adopts such Disputing Party’s position, in which case the Parent Corporation
shall reimburse such Disputing Party for any reasonable out-of-pocket costs and
expenses in such proceeding, or (ii) the Expert adopts the Parent Corporation’s
position, in which case such Disputing Party shall reimburse the Parent
Corporation for any reasonable out-of-pocket costs and expenses in such
proceeding.  Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this

 

18

--------------------------------------------------------------------------------


 

Section 7.10 shall be decided by the Expert.  The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.10 shall be binding on the Parent Corporation and its Subsidiaries and
the Disputing Party and may be entered and enforced in any court having
jurisdiction.

 

Section 7.11               Withholding.  The Parent Corporation shall be
entitled to deduct and withhold from any payment payable pursuant to this
Agreement such amounts as the Parent Corporation is required to deduct and
withhold with respect to the making of such payment under the Code or any
provision of U.S. federal, state, local or non-U.S. Tax law.  To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority by the
Parent Corporation, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the relevant TRA Holder.

 

Section 7.12               Admission of the Parent Corporation into a
Consolidated Group; Transfers of Corporate Assets.

 

(a)                               If the Parent Corporation becomes a member of
an affiliated or consolidated group of corporations that files a consolidated
income Tax Return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of U.S. state or local Tax law, then: (i) the
provisions of this Agreement shall be applied with respect to the group as a
whole; and (ii) Tax Benefit Payments, Early Termination Payments and other
applicable items hereunder shall be computed with reference to the consolidated
taxable income of the group as a whole to the extent that any applicable
Designated Tax Attributes can be used against such consolidated taxable income
of the group as a whole.

 

(b)                               If the Parent Corporation (or any other entity
that is obligated to make a Tax Benefit Payment or Early Termination Payment
hereunder) or any of its direct or indirect Subsidiaries (a “Transferor”)
transfers one or more Reference Assets to a corporation (or a Person classified
as a corporation for U.S. federal income Tax purposes) with which the Transferor
does not file a consolidated Tax Return pursuant to Section 1501 of the Code,
the Transferor, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment (e.g., calculating the gross income of the
entity and determining the Realized Tax Benefit of such entity) due hereunder,
shall be treated as having disposed of such Reference Assets in a fully taxable
transaction on the date of such contribution.  The consideration deemed to be
received by the Transferor shall be equal to the fair market value of the
transferred Reference Assets, plus (i) the amount of debt to which any such
Reference Asset is subject, in the case of a transfer of an encumbered Reference
Asset or (ii) the amount of debt allocated to any such Reference Asset, in the
case of a contribution of a partnership interest. For purposes of this
Section 7.12(b), a transfer of a partnership interest shall be treated as a
transfer of the Transferor’s share of each of the assets and liabilities of that
partnership.

 

Section 7.13               Confidentiality.

 

(a)                               Agent and each of its assignees and each TRA
Holder and each of its assignees acknowledges and agrees that the information of
the Parent Corporation Group is confidential and, except in the course of
performing any duties as necessary for the Parent Corporation Group and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement,

 

19

--------------------------------------------------------------------------------


 

such person shall keep and retain in the strictest confidence and not disclose
to any Person any confidential matters, acquired pursuant to this Agreement, of
the Parent Corporation Group and its Affiliates and successors or the TRA
Holders, learned by Agent or TRA Holder heretofore or hereafter.  This
Section 7.13 shall not apply to (i) any information that has been made publicly
available by the Parent Corporation or any of its Affiliates, becomes public
knowledge (except as a result of an act of an Agent or a TRA Holder in violation
of this Agreement) or is generally known to the business community and (ii) the
disclosure of information (A) as may be proper in the course of performing such
TRA Holder’s obligations, or monitoring or enforcing such TRA Holder’s rights,
under this Agreement, (B) as part of such TRA Holder’s normal reporting, rating
or review procedure (including normal credit rating and pricing process), or in
connection with such TRA Holder’s or such TRA Holder’s Affiliates’ normal fund
raising, marketing, informational or reporting activities, or to such TRA
Holder’s (or any of its Affiliates’) Affiliates, auditors, accountants,
attorneys or other agents, (C) to any bona fide prospective assignee of such TRA
Holder’s rights under this Agreement, or prospective merger or other business
combination partner of such TRA Holder, provided that such assignee or merger
partner agrees to be bound by the provisions of this Section 7.13, (D) as is
required to be disclosed by order of a court of competent jurisdiction,
administrative body or governmental body, or by subpoena, summons or legal
process, or by law, rule or regulation; provided that any TRA Holder required to
make any such disclosure to the extent legally permissible shall provide the
Parent Corporation prompt notice of such disclosure, or to regulatory
authorities or similar examiners conducting regulatory reviews or examinations
(without any such notice to the Parent Corporation), or (E) to the extent
necessary for a TRA Holder to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any Taxing Authority or to prosecute or
defend any Tax Proceeding with respect to such returns.

 

(b)                               If Agent or an assignee or a TRA Holder or an
assignee commits a breach, or threatens to commit a breach, of any of the
provisions of this Section 7.13, the Parent Corporation shall have the right and
remedy to have the provisions of this Section 7.13 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Parent Corporation or any of its Subsidiaries or the TRA Holders and the
accounts and funds managed by the Parent Corporation and that money damages
alone shall not provide an adequate remedy to such Persons.  Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.

 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Corporation, the TRA Holders, and the Agent have
duly executed this Agreement as of the date first written above.

 

 

PARENT CORPORATION:

 

 

 

WL Ross Holding Corp.

 

 

 

 

 

By:

/s/ Wilbur L. Ross, Jr.

 

 

Name:

Wilbur L. Ross, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

TPG VI NEON II, L.P.

 

 

 

By:

TPG ADVISORS VI, INC.,

 

 

its general partner

 

 

 

 

By:

/s/ Clive Bode

 

 

Name:

Clive Bode

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NON-BLOCKER HOLDERS:

 

 

 

 

 

TPG VI NEON II, L.P.

 

 

 

 

 

By:

TPG ADVISORS VI, INC.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Clive Bode

 

 

Name:

Clive Bode

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TPG VI FOF NEON, L.P.

 

 

 

 

 

By:

TPG VI AIV SLP SD, L.P.,

 

 

its general partner

 

By:

TPG VI AIV SLP SD ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Clive Bode

 

 

Name:

Clive Bode

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NEXEO HOLDCO, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Farnell, Jr.

 

 

Name:

Michael B. Farnell, Jr.

 

 

Title:

Executive Vice President and

 

 

 

Chief Legal Officer

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

 

TPG VI AIV SLP SD, L.P.

 

 

 

By:

TPG VI AIV SLP SD ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Clive Bode

 

 

Name:

Clive Bode

 

 

Title:

Vice President

 

 

 

 

 

 

 

BLOCKER HOLDERS:

 

 

 

 

TPG VI DE BDH, L.P.

 

 

 

 

By:

TPG ADVISORS VI, INC.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Clive Bode

 

 

Name:

Clive Bode

 

 

Title:

Vice President

 

Signature Page to Tax Receivable Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

In accordance with Section 3.1, the entire Net Tax Benefit for each Taxable Year
shall be paid within five (5) Business Days after a Tax Benefit Schedule for
such Taxable Year becomes final in accordance with Section 2.3(a).

 

1.              The Net Tax Benefit shall be allocated among the TRA Holders in
accordance with their relative percentage interests in Holdings LLC immediately
before the Mergers, as set forth below:

 

Non-Blocker Holders:

 

TPG Unblocked Partnership — 52.49%

 

TPG FOF Partnership — 0.37%

 

New Holdco — 5.50%

 

TPG GP — 0.00%

 

Blocker Holders:

 

TPG Blocker Owner — 41.64%

 

2.              For Designated Tax Attributes other than Blocker NOLs that are
not Section 163(j) Interest Carryovers, any such Designated Tax Attributes
available for use during a Taxable Year shall be considered to be utilized
proportionately.  Blocker NOLs other than Section 163(j) Interest Carryovers
shall be considered to be utilized only to the extent that such Blocker NOLs
available for use during a Taxable Year would be utilized after taking into
account all other available Designated Tax Attributes.

 

Schedule A to Tax Receivable Agreement

 

--------------------------------------------------------------------------------